                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

DEREK FENLON, individually and on behalf             )
of all others similarly situated,                    )
                                                     )       ORDER FOR STATUS
             Plaintiff,                              )       CONFERENCES
                                                     )
      vs.                                            )
                                                     )
NICKELBACK TRANSPORT, INC.,                          )
                                                     )       Case No. 1:19-cv-142
             Defendant.                              )
______________________________________________________________________________
      A mid-discovery status conference will be held before the magistrate judge on June 16, 2020, at

10:00 a.m. A second status conference will be held before the magistrate judge on November 3, 2020,

at 10:00 a.m. Both conferences will be conducted via telephone. To participate in the conferences, counsel

shall call the following number and enter the following access code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

        IT IS SO ORDERED.

        Dated this 15th day of January, 2020.


                                                /s/ Clare R. Hochhalter
                                                Clare R. Hochhalter, Magistrate Judge
                                                United States District Court
